
	

113 HRES 542 IH: Expressing the sense of the House of Representatives that United States foreign aid to the Palestinian Authority should be suspended until Palestinian Authority Government Resolutions relating to providing a monthly salary to anyone imprisoned in Israel’s prisons as a result of participation in the struggle against the Israeli occupation are repealed.
U.S. House of Representatives
2014-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 542
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2014
			Mr. Yoho (for himself, Mr. Poe of Texas, Mr. Perry, Mr. Weber of Texas, Mr. Westmoreland, Mr. Collins of Georgia, Mr. Johnson of Ohio, and Mr. Franks of Arizona) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that United States foreign aid to the
			 Palestinian Authority should be suspended until Palestinian Authority
			 Government Resolutions relating to providing a monthly salary to anyone
			 imprisoned in Israel’s prisons as a result of participation in the
			 struggle against the Israeli occupation are repealed.
	
	
		Whereas since fiscal year 2008, the annual regular-year United States bilateral assistance to the
			 West Bank and Gaza Strip has averaged approximately $500 million,
			 including annual averages of approximately $200 million in direct
			 budgetary assistance and $100 million in non-lethal security assistance
			 for the Palestinian Authority in the West Bank;
		Whereas the Government Accountability Office has found some glaring insufficiencies in the vetting
			 process of the foreign aid grants to the Palestinian Authority and as such
			 it is very easy for United States foreign aid dollars to be used to
			 provide a monthly stipend for accused terrorists;
		Whereas Palestinian Authority Government Resolutions 21 and 23 (2010) codified into law a
			 longstanding Palestinian Authority practice of providing a monthly salary
			 to anyone imprisoned in the occupation’s [Israel’s] prisons as a result of his participation in the
			 struggle against the occupation.; and
		Whereas, according to the Palestinian Authority’s definition, more than 4,500 Palestinian prisoners
			 as of December 2012 are serving time for terror-related offenses and are
			 recipients of salaries allocated from the Palestinian Authority’s general
			 salary budget that range from 2,400 to 12,000 shekels ($680 to $3,400) a
			 month: Now, therefore, be it
	
		That it is the sense of the House of Representatives that United States foreign aid to the
			 Palestinian Authority should be suspended until Palestinian Authority
			 Government Resolutions 21 and 23 (2010) are repealed.
		
